NO. 07-11-00314-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                   OCTOBER 4, 2012


                        CRAIG E. MENDENHALL, APPELLANT

                                            v.

                            DARRYL E. GLENN, APPELLEE


            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

            NO. 97,649-E; HONORABLE DOUGLAS WOODBURN, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Appellant, Craig E. Mendenhall, appeals the trial court’s judgment granting

summary judgment in favor of appellee, Darryl E. Glenn, and dismissing Mendenhall’s

claims against Glenn.     On appeal, Mendenhall maintains that the “purported final

judgment does not reflect a statement of finality” and does not “conclusively resolve this

case on the merits.” We will conclude otherwise and affirm the trial court’s judgment.
                               Factual and Procedural History


        Mendenhall maintains that, on March 4, 2009, Glenn, the law librarian at the

TDCJ’s Clements Unit, filed false disciplinary charges against Mendenhall in order to

harm him and deprive him of a protected constitutional right. In connection with these

allegations, he filed suit on June 5, 2009. In his petition, he asserted three distinct

claims against Glenn: (1) intentional violations of sections 37.10, 39.03, and 39.04 of

the Texas Penal Code; 1 (2) retaliation; and (3) due process violations. Glenn answered

on July 9, 2009, denying Mendenhall’s allegations and also asserting sovereign, official,

and qualified immunity as defenses.


        Mendenhall filed a motion for summary judgment on January 5, 2010. The trial

court denied Mendenhall’s motion for summary judgment by order signed March 25,

2011.       Glenn filed his motion for summary judgment on January 25, 2011.       In his

motion, Glenn asserted distinct, individualized grounds for summary judgment as to

each of the three claims Mendenhall had asserted against Glenn and also asserted

sovereign and qualified immunity as grounds for summary judgment.


        The trial court signed an order labeled “FINAL JUDGMENT” on April 13, 2011, in

which it announced its disposition of Glenn’s motion for summary judgment. That order,

in its entirety, provided as follows:


        On this day Defendant’s Motion for Summary Judgment came before the
        Court. After having considered said motion and the pleadings of the

        1
        The cited provisions concern tampering with a governmental record, official
oppression, and violation of civil rights of a person in custody, respectively. See TEX.
PENAL CODE ANN. §§ 37.10, 39.03–.04 (West 2011).

                                             2
       parties filed herein, the Court is of the opinion that the following order
       should issue:
       It is hereby ORDERED that Defendant’s Motion for Summary Judgment
       be GRANTED and that Plaintiff’s claims against Defendant Daryl [sic] E.
       Glenn [are] hereby DISMISSED with prejudice in their entirety.

Mendenhall contends that the trial court’s order is not a final judgment. Specifically,

Mendenhall contends that the trial court “abused its discretion or committed egregious

error when [it] . . . entered a final judgment which purported to be final but failed to state

the specific settlement of rights between the parties / or disclose the specific and final

result.” He asks that we review the record to determine whether the trial court’s order is

a final judgment. We conclude that the trial court’s order is, in fact, a final judgment and

affirm the same.


                              Standard and Scope of Review


       When asked to review a claim that a judgment is not final, the appellate court will

review the record in its entirety and determine whether the challenged judgment was

final. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205–06 (Tex. 2001). Because the

law does not require that a final judgment be in any particular form, we determine

whether a judicial decree is a final judgment from its language and the record in the

case. Id. at 195. Because the finality of the judgment implicates our jurisdiction over

this appeal and because our jurisdiction is a question of law, we review the finality of the

judgment de novo. See Garcia v. Comm’rs Court, 101 S.W.3d 778, 783 (Tex.App.—

Corpus Christi 2003, no pet.).




                                              3
                                      Applicable Law


       When there has been no traditional trial on the merits, no presumption arises

regarding the finality of a judgment. Crites v. Collins, 284 S.W.3d 839, 840 (Tex. 2009)

(per curiam) (citing Lehmann, 39 S.W.3d at 199–200). To determine whether an order

is final, courts and parties must examine the express language of the order and whether

the order actually disposes of all claims against all parties. Id.


       “[A] judgment issued without a conventional trial is final for purposes of appeal if

and only if either it actually disposes of all claims and parties then before the court,

regardless of its language, or it states with unmistakable clarity that it is a final judgment

as to all claims and all parties.”     Lehmann, 39 S.W.3d at 192–93.          To be a final

judgment, it must determine rights of the parties and dispose of all issues involved so

that no future action by the court will be necessary in order to settle and determine the

entire controversy. Wagner v. Warnasch, 295 S.W.2d 890, 892 (Tex. 1956); Henderson

v. S. Farm Bureau Ins. Co., 370 S.W.3d 1, 4 (Tex. App.—Texarkana 2012, pet. denied).


       In disposing of the parties’ claims, a judgment must be sufficiently definite and

certain to define and protect the rights of all litigants, or it should provide a definite

means of ascertaining such rights, to the end that ministerial officers can carry the

judgment into execution without ascertainment of facts not therein stated. Stewart v.

USA Custom Paint & Body Shop, Inc., 870 S.W.2d 18, 20 (Tex. 1994) (citing, among

other authorities, Hinde v. Hinde, 701 S.W.2d 637, 639 (Tex. 1985) (per curiam), and

Steed v. State, 183 S.W.2d 458, 460 (Tex. 1944)); Karen Corp. v. Burlington N. & Santa

Fe Ry. Co., 107 S.W.3d 118, 125 (Tex.App.—Fort Worth 2003, pet. denied).

                                              4
      The rendition of a judgment “is the judicial act by which the court settles and

declares the decision of the law upon the matters at issue.” Chandler v. Reder, 635
S.W.2d 895, 897 (Tex.App.—Amarillo 1982, no writ) (op. on reh’g) (quoting Coleman v.

Zapp, 151 S.W. 1040, 1041 (Tex. 1912)). “It is elemental that recitations preceding the

decretal portion of a written instrument, albeit proper inclusions, form no part of the

decree . . . .” Stevens v. Cain, 735 S.W.2d 694, 695 (Tex.App.—Amarillo 1987, orig.

proceeding) (en banc) (citing Chandler, 635 S.W.2d at 897). “It is the court’s order that

counts, not the stated reasons or oral qualifications.” Jampole v. Touchy, 673 S.W.2d
569, 574 (Tex. 1984) (orig. proceeding), disapproved of on other grounds by Walker v.

Packer, 827 S.W.2d 833, 842 (Tex. 1992) (orig. proceeding). So, although reasons and

findings may be proper inclusions in a judgment, the reasons given form no part of the

judgment rendered; the findings made are not the rendition of judgment. Chandler, 635
S.W.2d at 897 (citing Comet Aluminum Co. v. Dibrell, 450 S.W.2d 56, 59 (Tex. 1970)

(orig. proceeding), Fitzgerald v. Evans & Huffman, 53 Tex. 461, 463 (1880), and Davis

v. Hemphill, 243 S.W. 691, 693 (Tex.Civ.App.—Fort Worth 1922, no writ)). That is, the

validity of a judgment is not controlled or qualified by unnecessary recitals; only the

decretal portion of a judgment adjudicates the cause. Taylor v. Taylor, 747 S.W.2d 940,

944 (Tex.App.—Amarillo 1988, writ denied).       A judgment is “[t]he determination or

sentence of the law, pronounced by a competent judge or court, as the result of an

action or proceeding instituted in such court, affirming that upon the matters submitted

for its decision a legal duty or liability does or does not exist.” Davis, 243 S.W. at 693

(quoting contemporary edition of Black’s Law Dictionary). “It is the final consideration

and determination of a court of competent jurisdiction on the matters submitted to it,”

                                            5
but, again, “the opinion or reasons given by the judge of the court constitute no part of

the judgment.” Id.


      This Court has been called upon a number of times to review similar contentions

with respect to orders which purported to be final summary judgments. See Smith v.

City of Lubbock, No. 07-10-00466-CV, 2011 Tex. App. LEXIS 2874, at *2–3 (Tex.App.—

Amarillo Apr. 15, 2011, no pet.) (per curiam); Maco Enters., Inc. v. Hefner, No. 07-97-

00382-CV, 1998 Tex. App. LEXIS 1901, at *3 (Tex.App.—Amarillo Mar. 26, 1998, no

pet.) (per curiam); Disco Mach. of Liberal Co. v. Payton, 900 S.W.2d 71, 74 (Tex.App.—

Amarillo 1995, writ denied); Chandler, 635 S.W.2d at 897. 2 When the order at issue did

not adjudicate the rights involved or evince a final result recognized by the law, we

concluded that such order was not a final judgment. See Smith, 2011 Tex. App. LEXIS

2874, at *2–3. That is, the order did “not express a specific settlement of rights between

the parties” or “disclose the specific and final result officially condoned by and

recognized under the law.” Id.; Disco Mach., 900 S.W.2d at 74; see Chandler, 635
S.W.2d at 897. As was the case in Disco Machine, the trial court’s order did nothing

more than indicate “the trial court's decision vis-a-vis the motions for summary

judgment.” Disco Mach., 900 S.W.2d at 74; see also Smith, 2011 Tex. App. LEXIS

2874, at *2–3.




      2
         See also Tex. Windstorm Ins. Ass’n v. Poole, No. 07-07-00061-CV, 2007 Tex.
App. LEXIS 8281, at *1–2 (Tex.App.—Amarillo Oct. 18, 2007, no pet.) (mem. op.) (per
curiam) (concluding that order granting plea to jurisdiction was not final in the absence
of “any language expressly adjudicating the rights involved or specifically dismissing the
suit”); Stevens, 735 S.W.2d at 695 (examining the decretal portion of the questioned
judgment to determine what issue(s) the trial court had adjudicated).
                                            6
                                         Analysis


      Mendenhall does not raise any issue that could be read to fairly include a

challenge to the trial court’s decision to grant Glenn’s motion for summary judgment.

See TEX. R. APP. P. 38.1(f). So, we restrict our review to the finality of the judgment.

We look to the record and observe that Mendenhall brought suit against Glenn only and

that Glenn did not raise any counterclaim. So, the trial court had before it three distinct

claims for affirmative relief against a sole defendant.     That sole defendant, Glenn,

sought summary judgment as to each of those claims. In its judgment, the trial court

announced that it granted Glenn’s motion for summary judgment and then “ordered”

that Mendenhall’s claims against Glenn were “dismissed with prejudice in their entirety.”


      Mendenhall seems to complain that the trial court did not include more specific

conclusions or resolutions in its final judgment. Such specific statements of the trial

court’s decision-making process were not necessary for the trial court to have rendered

final judgment in the instant cause. See Chandler, 635 S.W.2d at 897. The trial court’s

judgment stated that it granted Glenn’s motion for summary judgment but did not end at

that. Cf. Disco Mach., 900 S.W.2d at 74. The judgment went on to include decretal

language that finally and unequivocally disposed of Mendenhall’s claims against Glenn;

it “declare[d] the decision of the law upon the matters at issue” by dismissing

Mendenhall’s claims against Glenn with prejudice and in their entirety. See Chandler,
635 S.W.2d at 896–97.      By its language, the trial court’s judgment disposed of all

Mendenhall’s claims against Glenn, the sole defendant in the case. It left nothing else




                                            7
to be resolved. Following this judgment, there were no pending claims that called for

the trial court’s further consideration or resolution.


       Mendenhall has asked this Court to determine whether the judgment at issue is

sufficiently definite to constitute a final judgment. We conclude that it is. Accordingly,

we overrule Mendenhall’s sole issue presented on appeal.


                                         Conclusion


       Having overruled Mendenhall’s sole issue on appeal, we affirm the trial court’s

judgment. See TEX. R. APP. P. 43.2(a).




                                                         Mackey K. Hancock
                                                             Justice




                                               8